internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br3-plr-156425-01 date date legend corp a corp b corp c corp d date date date x percent y percent dear this is in response to a letter dated date requesting a ruling that corp a and its subsidiaries be permitted to change to the tax_book_value_method of asset valuation for purposes of apportioning interest_expense for their tax_year ending on date the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination corp a is a domestic_corporation that is the parent of an affiliated_group_of_corporations plr-156425-01 that files a consolidated federal_income_tax return on a calendar_year basis corp b had changed its name to corp a in connection with a merger that occurred on date under this merger a subsidiary of corp b merged into corp c a domestic_corporation and corp c became a wholly owned subsidiary of corp b prior to date corp c was the common parent of an affiliated_group_of_corporations that filed a consolidated federal_income_tax return on a calendar_year basis also as a result of the merger corp d a domestic_corporation became a member of the corp a affiliated_group prior to the merger corp d was the common parent of an affiliated_group_of_corporations that filed a consolidated federal_income_tax return on a calendar_year basis as of date corp d was x percent owned by a wholly-owned domestic subsidiary of corp b and y percent owned by a wholly-owned domestic subsidiary of corp c prior to the merger corp b and corp d had consistently used the tax_book_value_method of asset valuation as described in temp sec_1_861-9t for purposes of interest_expense apportionment for several years prior to the merger corp c used the fair_market_value_method of asset valuation as described in temp sec_1_861-9t as a result of the merger corp c and corp d and their subsidiaries will be included in corp a’s consolidated federal_income_tax return for the portion of corp a’s tax_year beginning on date sec_864 of the internal_revenue_code provides that all allocations and apportionments of interest_expense shall be made on the basis of assets rather than gross_income temp sec_1_861-9t sets forth the rules specific to the apportionment of interest_expense temp sec_1_861-9t provides that a taxpayer may elect to determine the value of its assets on the basis of either the tax_book_value_method or the fair_market_value of its assets temp sec_1_861-8t provides that once a taxpayer uses the fair_market_value_method the taxpayer and all related_persons must continue to use such method unless expressly authorized by the commissioner to change methods temp sec_1_861-9t provides that if the taxpayer chooses the fair_market_value_method of asset valuation the taxpayer must establish the fair_market_value of its assets to the satisfaction of the commissioner otherwise the commissioner may determine the appropriate values or require the taxpayer to use the tax_book_value_method of apportionment temp sec_1_861-9t sets forth the rules for determining the fair_market_value of taxpayer’s assets under the fair_market_value_method corp a requests pursuant to temp sec_1_861-8t and sec_1 9t g ii that corp c and corp d and their subsidiaries be permitted to use the tax_book_value_method of asset valuation to apportion interest_expense effective for the tax plr-156425-01 year beginning on date this request was made in order to conform following the merger the method of valuing assets to apportion interest used by corp c and its subsidiaries to the method used by corp b and corp d and their subsidiaries corp a’s ruling_request states that corp c desires to use the tax_book_value_method because that method decreases complexity and avoids potential disagreements with the service with respect to the fair_market_value of assets avoids the cost of having fair_market_value studies performed and provides greater certainty of tax results to both the taxpayer and the service based solely upon the information submitted the representations made and the reasons given for this request corp c and its subsidiaries may change from the fair_market_value_method of asset valuation for purposes of apportioning interest_expense to the tax_book_value_method pursuant to temp sec_1_861-8t and sec_1_861-9t for the tax_year beginning on date corp a and its subsidiaries including corp c and corp d and their subsidiaries may use the tax_book_value_method of asset valuation for purposes of apportioning interest_expense for their tax_year ending on date except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely anne o’connell devereaux senior technical reviewer branch office of the associate chief_counsel international
